DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 01/29/2021 is entered. All the claims have been examined based on the merits of the claims.
Priority
2.	This application is a 371 from PCT/JP 2019029916 filed 07/30/2019 which claims foreign priority from JP2018142225, JP2018142051 and JP2018142045 filed 07/30/2018. The certified copies of the foreign priority applications were received on 01/29/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/29/2021, 04/30/2021, 09/03/2021 and 12/15/2021 have been considered and attached. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6.	Claims 7-15, 21-26, 28-30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomai et al., (US-20090153032-A1, hereinafter as, Tomai). 

In regards to claim 7, Tomai discloses a conductive film (fig.2, para 0032, a conductive composition film) comprising a transparent substrate (fig.2, substrate 11, which is a transparent glass substrate, para 0054, 0052) and a conductive part comprising a fine metal wire pattern disposed on one side or both sides of the transparent substrate, wherein: the fine metal wire pattern is constituted by a fine metal wire; the fine metal wire comprises conductive metal atom M and oxygen atom 0 ((The term “fine metal wire” does not invoke 112b indefiniteness because the term has well understood meaning in the field of art. Anode 12 and cathode 14 formed by fine metal wire pattern as the conductive part, fig.2, para 0055-0056, 0067). The metal fine metal wire electrode system as shown in cross section (will constitute a line pattern in a plan view) is composed of metal oxides); 

Tomai discloses the invention except for “and when the thickness of the fine metal wire is defined as T in STEM-EDX analysis on a cross-section of the fine metal wire perpendicular to a direction of drawing of the fine metal wire, atom% ratio O/M0.10-0.90 of the oxygen atom O to the conductive metal atom M in a thickness region from 0.1OT to 0.90T from a fine metal wire interface on the transparent substrate side is 0.01 or more and 1.00 or less.” 

 	Tomai discloses at para 0010-0016, a conductive composition film comprising the following elements A and B, and an oxygen atom: 
A: one element selected from In, Sn, and Zn; and 
B: one or more elements selected from In, Sn, Zn, V, W, Ni, Pd, Pt, Cu, Ag and Au and different from element A; 
the total (x+y) of the amount (x) of element A and the amount (y) of element B in the film being larger than 41 at % and smaller than 80 at %; and 
the amount of the oxygen atom in the film being [100-(x+y)] at %. 
Para 0030, the inventors believe that the composition film of the invention is formed mainly of a mixture of a simple metal of metal element A and/or metal element B and an oxide containing such a metal element. 
Para 0075, the conductive composition film has a thickness of 10nm. 
MPEP 2144.05 I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS. 
Change in proportion or ratio: 
It would have been an obvious matter of design choice to have “when the thickness of the fine metal wire is defined as T in STEM-EDX analysis on a cross-section of the fine metal wire perpendicular to a direction of drawing of the fine metal wire, atom% ratio O/M0.10-0.90 of the oxygen atom O to the conductive metal atom M in a thickness region from 0.1OT to 0.90T from a fine metal wire interface on the transparent substrate side is 0.01 or more and 1.00 or less,” since such a modification would have  involved a mere change in proportion of a component. A change in proportion is generally recognized as being within the level of ordinary skill in the art. 
MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). Absent evidences that the claimed ratio/proportion is critical to the claimed invention or has unexpected results, MPEP 716.02, it would have been obvious to one of ordinary skill in the art that the proportion/ratio present in the teachings of Tomai has the same characteristics and device properties as the claimed proportion/ratio even if such proportion are out of range or non-overlapping. 

In regards to claim 9, Tomai discloses the conductive film according to claim 7, except for “wherein atom% ratio O/Mo.75-o.90 in a thickness region from 0.75T to 0.90T from the fine metal wire interface on the transparent substrate side is 0.25 or less” (rejected by same rational as claim 7, MPEP 2144.05 I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS).  
In regards to claim 10, Tomai discloses the conductive film according to claim 7, except for “wherein atom% ratio O/M0.10-0.25 in a thickness region from 0.1OT to 0.25T from the fine metal wire interface on the transparent substrate side is 0.05 or more.” (rejected by same rational as claim 7, MPEP 2144.05 I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS).    

claim 7, wherein the conductive metal atom M comprises at least one or more metal elements selected from the group consisting of silver, copper, and aluminum (Markush claim, para 0067, silver, gold).  

In regards to claim 13, Tomai discloses the conductive film according to claim 7, comprising an intermediate layer between the transparent substrate and the conductive part (the dielectric multilayer film including light reflective layer 15, fig.3, disposed between transparent glass substrate 11 and conductive part 14). 
 
In regards to claim 14, Tomai discloses the conductive film according to claim 13, wherein the intermediate layer comprises at least one member selected from the group consisting of silicon oxide, silicon nitride, aluminum oxide, and magnesium fluoride (Markush claim, para the dielectric multilayer film is obtained by, para 0066, stacking a low refractive material layer and a high refractive material layer in such a manner that the optical film thickness (product of the refractive index and the film thickness) of each layer becomes one fourth of the wavelength of light. Specific examples of the low refractive material include SiOx, NaF, LiF, CaFx, AlFx and MgFx. Specific examples of the high refractive material include AlOx, MgOx, NdOx, TiOx, CeOx, PbOx, ZnS, CdS and ZnSe).  

In regards to claim 15, Tomai discloses the conductive film according to claim 13, except for “wherein a refractive index of the intermediate layer is smaller than that of the transparent substrate, and a theoretical refractive index of the fine metal wire in a thickness region from 0.1OT to 0.25T from the fine metal wire interface on the transparent substrate side is smaller than the refractive index of the intermediate layer.” 
 It would have been an obvious matter of design choice to have “a refractive index of the intermediate layer is smaller than that of the transparent substrate, and a theoretical refractive index of the fine metal wire in a thickness region from 0.1OT to 0.25T from the fine metal wire interface on the transparent substrate side is smaller than the refractive index of the intermediate layer,” since such a modification would have  involved a mere  design choice- choosing material/product having specific values or characteristics. Absent persuasive evidence that such values or characteristics are critical to claimed invention, such an endeavor is generally recognized as being within the level of ordinary skill in the art. 
  
In regards to claim 21, Tomai discloses the conductive film according to claim 7, except for “wherein a line width of the fine metal wire is 0.1 pm or larger and 5.0 pm or smaller.” 
Change in size: 
In re Rose, 105 USPQ 237 (CCPA 1955).
  

In regards to claim 22, Tomai discloses the conductive film according to claim 21, except for “wherein an aspect ratio of the fine metal wire is 0.05 or more and 1.00 or less.” (Change is size: This claim is rejected for same reason as claim 21).  

In regards to claim 23, Tomai discloses the conductive film according to claim 21, except for “wherein a sheet resistance of the conductive film is 0.1 Q/sq or more and 1,000 Q/sq or less.” (this claim is rejected for the same reason as claim 15). 

In regards to claim 24, Tomai discloses the conductive film according to claim 21, except for “wherein a visible light transmittance of the conductive film is 80% or more and 100% or less.” (this claim is rejected for the same reason as claim 15). 

In regards to claim 25, Tomai discloses the conductive film according to claim 21, except for “wherein a haze of the conductive film is 0.01% or more and 5.00% or less.”   (this claim is rejected for the same reason as claim 15). 

In regards to claim 26, Tomai discloses the conductive film according to claim 21, wherein an aperture ratio of the fine metal wire pattern is 80% or more and less than 100%. (this claim is rejected for the same reason as claim 15).  

In regards to claim 32, Tomai discloses a flat-panel display comprising a conductive film according to claim 21 (EL display comprising the conductive film of fig.2). 

In regards to claim 28, Tomai the conductive film according to claim 21, wherein the fine metal wire pattern is a line pattern (fig.2, line pattern of anode and cathode electrodes in a plan vie (not shown)).  

claim 7, wherein the fine metal wire comprises at least one or more metal oxides selected from the group consisting of cuprous oxide, cupric oxide, silver oxide, and aluminum oxide (Of the composition films of the invention, a composition film containing In as element A and Sn or Zn as element B, or a composition film containing In as element A and containing Sn or Zn, and one selected from V, W, Ni, Pd, Pt, Cu, Ag and Au as element B is preferable. And since the method involves sputtering in a chamber a known oxide target, and a wire or the like of a metal or an alloy which is to be incorporated in the film. That is, the conductive composition film of the invention can be prepared by simultaneous sputtering of a metal and a metal oxide, or by using a sputtering target composed of a metal oxide portion and a metal portion which is disclosed in JP-A-2004-030934, Cu or Silver oxide is formed). 

In regards to claim 29, Tomai discloses a conductive film roll comprising a conductive film according to claim 21 wound into a roll (the conductive film after being manufactured can be rolled in to make a conductive film roll as it is thin and flexible to some degree and can be made into rolls for scaled productions of display devices).  

In regards to claim 30, Tomai discloses an electronic paper comprising a conductive film according to claim 21 (the conductive film manufactured is interpreted to be the electronic paper). 
 In regards to claim 8, Tomai discloses the conductive film according to claim 7, 
wherein the atom% ratio O/M in the fine metal wire decreases gradually from the transparent substrate side toward the thickness direction of the fine metal wire (since the conductive composition film of the invention is prepared by sputtering process, which does not deposit metal or metal oxides in a uniform manner, in a chamber a known oxide target, and a wire or the like of a metal or an alloy which is to be incorporated in the film. That is, the conductive composition film of the invention can be prepared by simultaneous sputtering of a metal and a metal oxide, or by using a sputtering target composed of a metal oxide portion and a metal portion which is disclosed in JP-A-2004-030934. By this processes the manufactured anode/cathode electrodes would have O/M ratio gradually decrease from a substrate side 11 towards the thickness direction of the fine metal wire as the oxygen is depleted gradually as the sputtering deposit takes place from substrate side up to the surface of the metal wire. This rationale is supported by para 0034-0035).  
 
 

s 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomai in view of NAGATA et al., (US-20160231861-A1, hereinafter as, NAGATA). 
In regards to claim 27, Tomai discloses the conductive film according to claim 21, 
Tomai does not disclose wherein the fine metal wire pattern is a mesh pattern.   
NAGATA discloses wherein the fine metal wire pattern is a mesh pattern (a conductive sheet comprising fine metal wire mesh, claim 1, fig.4).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use NAGATA’s teachings in order to construct a conductive sheet having electrode mesh pattern for use with a touch display device in Tomai’s invention. 


In regards to claim 31, Tomai discloses a conductive film according to claim 21, 
Tomai does not disclose “a touch panel comprising BIRCH, STEWART, KOLASCH & BIRCH, LLPMAA/MAA/prtApplication No.: NEWDocket No.: 3939-O3O6PUSI Page 5 of 6 a conductive film according to claim 21.” 
NAGATA discloses a touch panel comprising the conductive sheet, claim 1, fig.4 and others.

  It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use NAGATA’s teachings in order to construct a conductive sheet having electrode mesh pattern for use with a touch display device in Tomai’s invention. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627